 P.R.MALLORY& CO., INC.457P. R. Mallory&Co., Inc.andLocal 1001,Interna-tionalUnion of Electrical,Radio and MachineWorkers,AFL-CIO. Cases 25-CA-2763 and25-CA-2849May 16, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn January 19, 1968, Trial Examiner Eugene F.Frey issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-tices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner also found that Respondenthad not engaged in certain other unfair labor prac-tices alleged in the complaint and recommendeddismissalas to them. Thereafter, the General Coun-sel and the Respondent filed exceptions to the TrialExaminer'sDecision and supporting briefs, theCharging Party filed cross-exceptions and a sup-porting memorandum, and Respondent filed an an-swering brief.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner only to the extent con-sistent herewith:1.We do not adopt the Trial Examiner's findingthat Respondent's refusal to furnish the Union withcertain data requested by the Union in the courseof processing a grievance under the contractualgrievance procedure was not violative of Section8(a)(5) of the Act. While stating that the GeneralCounsel had made out"a prima faciecase ofrelevance and need for the data which would makea refusal thereof violative of the Act," the Trial Ex-aminer was of the opinion that the Union soughtthe data, not as an aid to evaluation and prosecu-tion of a grievance, but in an attempt to renegotiatethe provisions of an existing contract, which provi-sions were not subject to renegotiation without theconsent of both parties and, therefore, the Respon-dent was not legally obligated to supply the infor-mation.The Union has represented Respondent's em-ployees in an appropriate unit since 1950 and, sincethat time, Respondent and the Union have beenparties to successive collective-bargaining agree-ments, the last such agreement running from Oc-tober 1, 1966, to September 30, 1969. The currentcontract contains a grievance procedure whichdefines a "grievance" as a dispute as to Respon-dent's interpretation or application of the contract.The contract places the employees known as tur-ret lathe operators in an incentive wage classifica-tion.With respect to employees in such classifica-tion., Section 44(c) of the contract provides:The Company will make every effort to haveits employees work on incentive jobs as con-tinuously as possible. The Company will alsostrive to arrange work schedules and personnelso as to maintain earnings on as high level aspossible. Continuous incentive work, or non-interferencewith incentive earnings, cannot,however, be guaranteed.Section 44(d) provides, in substance, that the Com-pany will not place limits on the earnings of em-ployees under the incentive plan.On October 24, 1966, turret lathe operatorFarabee filed a formal grievance under the contracton behalf of himself and other operators, specifi-cally alleging a breach of paragraph 44(c) and (d)of the contract. The grievance form also stated thatthese employees felt they should be placed in anonincentive classification since they were gettingso few incentive jobs that they could not make anymoney.While the Union claimed that the Company wasbreaching provisions 44(c) and (d) by not provid-ing the operators as much incentive work as itcould, it also took the position that the operatorsshould be transferred to nonincentive rates ifRespondent did not have enough incentive work forthem to enable them to keep their earnings at ahigh level. The Company's position at the varioussteps of the grievance procedure was that para-graph 44(c) and (d) had not been violated, but thecompany representative promised to make every ef-fort to put as many jobs on incentive rates as itcould.At the third and fourth steps in the grievanceproceedings, the Union requested information onhow incentive rates were established; the actual in-centive earnings of all turret lathe operators fromOctober 1, 1966, to February 1, 1967; the fluctua-tions in their earnings; whether and to what extenterrors in incentive rates had been corrected; how171 NLRB No. 68 458DECISIONSOF NATIONALLABOR RELATIONS BOARDmany jobs had been added to their incentive opera-tions; and the exact amount of increase in theirhourly earnings since October 13, 1966. Similar in-formation had been provided at the Union's request6months earlier, reflecting experience under theexpired contract. This time, however, the Companydid not supply the requested data. After the fourthstepdiscussion,theCompany disallowed thegrievance, leaving only the final step, arbitration.By letter on February 9, and again on February 24,the Union repeated its request for this information.On February 27 the Company formally denied therequest, stating that "since the company has pro-vided all of the needed information to answer thegrievance, and since the Company feels there is noviolation of the contract, no grievance-we aresorry that we are not in a position to comply withyour request."Notwithstanding the Union's claim that Respon-dent had breached cited clauses and the fact that itpointed to certain of Respondent's practices whichallegedly contributed to that end, the Trial Ex-aminer concluded that the Union was seeking theinformation, not to arbitrate a grievance, but aspart of its attempt to alter the terms of the contract.In so concluding he relied on the request in thegrievance form for reclassification, the fact that theUnion had earlier reported the dissatisfaction of theturret lathe operators with respect to their classifi-cation, and a subsequent statement by the unionvice president to a Board agent to the effect thatthe Union had no desire to take the grievance to ar-bitration.He therefore held that the Respondent'sfailure to provide the information did not violateSection 8(a)(5) of the Act. We do not agree.InN.L.R.B. v. Acme Industrial Co.'the SupremeCourt held that the Board need not await an ar-bitrator'sdeterminationof the relevance ofrequested information before it can enforce statuto-ry rights under Section 8(a)(5). Further, said theCourt, the Board, in ordering the production of in-formation requested by the union pursuant to theprocessing of a grievance, properly acted "upon theprobabilitythat the desired information was rele-vant, and that it would be of use to the Union incarrying out its statutory duties and responsibili-ties," (emphasis supplied) and the Court referredto the propriety of ". . . the Board's thresholddeterminationconcerning thepotentialrele-vance .. . ." (emphasis supplied) of the data. TheCourt approved the Board's view' with respect tothe obligation of an employer to furnish information,concerning which the Board stated:It is clear that Section 8(a)(5) of the Act im-poses an obligation upon an employer tofurnish upon request all information relevantto the bargaining representative's intelligentperformance of its function. Applying this prin-ciple to the instant case, it is clear, and wefind, contrary to the Trial Examiner, that the in-formation sought by the Union was necessaryin order to enable the Union to evaluate intel-ligently the grievances filed and to determinewhether such grievances were meritorious, andwhether to press for arbitration. The denial ofsuch information deprives the Union of an op-portunity to know whether jobs and machineryhave been moved out of the plant under cir-cumstancesentitlingemployees,especiallythose in layoff status, to follow the jobs, or en-titling the Union to grieve over improper sub-contracting.We note that the contract doesnot contain a clause dealing specifically withthe furnishing of information necessary andrelevant to the processing of grievances or anyother clause by which the Union waives itsstatutory right to such information.These principles are equally applicable here. Weare not concerned in this case with the merits of theUnion's grievance.Nor do we think that theUnion's right to information varies with whether ornot, at the same time it alleges facts giving rise to agrievance under the contract, it also makes de-mands which the Employer may lawfully refuse toentertain by virtue of other contract provisions.That the Union might itself have later expresseddoubts as to the strength of its grievance, or that itmight, on the facts then before it, have felt at a sub-sequent timethat proceeding to arbitration wouldnot be expedient does not detract from its bona fideneed of the information requested. For, as we saidinFafnir Bearing Co.,"the Union is entitled to rele-vant information "for the purposes of enabling it todecide whether to take the grievance to arbitrationin the first place."2. In April 1967 employeeEastridgefiled twoseparate grievances, the firstalleging performanceof unit work by a supervisor, and the secondrequesting promotion into a higherwage grade clas-sification.Both alleged violation only of contractparagraph2,arecognitionclause.Neithergrievance alleged any facts which would give rise toa violation of any contract provision, and thereforeeach was,prima facie,outside the scope of the con-tractual grievance system. Nonetheless, the TrialExaminer concluded that Respondent's refusal to385 U S 432146 NLRB 1582, enfd 362 F 2d 716 (C A 2)AcmeIndustrialCo ,ISO NLRB 1463, 1465 P.R.MALLORY & CO., INC.459process these or similar grievances was a unilateralchange in the established grievance procedure and,thus, a violation of Section 8(a)(5) of the Act. Inthe Trial Examiner's view, the processing of suchcomplaints through the grievance system hadbecome an established practice and was, hence, animplicit term in the applicable contract clause. Forthe reasons stated below, we find that Respondent'srefusal to process these grievances did not violatethe Act.The grievance clause has remained the samethrough the 1960, 1963, and 1966 contracts. Nocontention is made that the grievances in issue fallwithin the literal terms of the contract grievanceprocedure.However, General Counsel points tofive occasions in the past, four of which were underprevious contracts, when grievances alleging onlyrecognition clause violations, and which alleged nofacts which would give rise to a breach of any otherprovisions were processed through the grievanceprocedure. There is no indication that any of thesegrievances ever reached the arbitration stage TheGeneral Counsel contends that these scattered ex-amples demonstrate that, in the light of a past prac-tice, the current contract must be construed asrequiring the processing of disputes based on an al-leged company breach of its obligation under therecognition clause.We cannot conclude, on thisrecord, that such a construction is justified.Paragraph 78 of the current collective-bargainingagreement provides that "this agreement super-sedes and voids all prior agreements, and workingpolicies, written or oral, or established by custom,practice, or precedent." This clause in itself makesitquite difficult to draw the inference that the fourinstancesof paragraph 2 grievance processingunder the expired contracts were intended to orinfactdid establish a practice.4 Respondent'sprocessing of a paragraph 2 grievance in early1967 does not itself establish a practice. On thecontrary, the credited testimony of Respondent'sDirector of Industrial Relations Michaels revealsthat the Union had been told "many times"that "they" were "not going to use paragraph 2 asa catch all." In these circumstances, we cannotconclude that Respondent's position with respect totheEastridge grievances represents a unilateralchange of the grievance procedure.Quite apart from the considerations discussedabove, even if we were to find that the practice ex-isted as alleged, we would not find that Respon-dent's bargaining position with respect to the East-ridge grievances violated Section 8(a)(5).As noted, no contention is made that the con-tract language itself supports the conclusion thattheEastridgegrievanceswere subject to thegrievance procedure Since the grievance concern-ing supervisory performance of unit work is not set-tled by a contract provision, Respondent was underthe obligation to bargain with the Union in goodfaith on this issue,' such obligation arising not fromthe contract, but from the Act.' The evidenceshows that Respondent discharged this obligation.Representatives of the Company held meetings withthe Union on this matter, as well as telephone con-versations, and bargained on the substantive mat-ters in dispute. The Company's position,inter alta,was that a prior dispute, involving a similar matter,was precedent for the disposition of the Eastridgecomplaint. No contention is made that this positionwas taken in bad faith. Good-faith bargainingrequires proper discussion, not necessarily agree-ment.Accordingly, we find that Respondent's conductwith respect to the Eastridge grievances did not vio-late the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respon-dent,P.R. Mallory& Co., Inc.,Indianapolis, Indi-ana, its officers,agents, successors,and assigns,shall.1.Cease and desist from:(a)Refusing to bargain collectivelywith Local1001, International Union of Electrical,Radio andMachine Workers,AFL-CIO,as the exclusive bar-gaining representative of all its employees at its In-dianapolis, Indiana, plant in the appropriate unit,by refusing to furnish to it or its agents informationconcerning the structure and operation of the in-centive wage system.(b) In any like or related manner interferingwith, restraining,or coercing its employees in theexercise of rights guaranteed to them by Section 7of the Act, except as permitted by the proviso inSection 8(a)(3) of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Furnish,upon request,to Local 1001,Inter-nationalUnion of Electrical,Radio and Machine4This is particularly so in light of the fact that these situations arose inthe past on the average of once every 2 years and were but four out of manyhundreds of grievances handled under the present and prior contractsThe other Eastridge grievance, seeking reclassification in the wagestructure,was a bald attempt to renegotiate contract termsAccordingly,Respondent was under no obligation to bargain with the Union with respectto this complaint'See NLRBvC&CP1vnoodCorp,385US 421 460DECISIONS OF NATIONALWorkers,AFL-CIO,or its agents,information con-cerning the structure and operation of its incentivewage system.(b) Post at its Indianapolis,Indiana, plant copiesof the attached notice marked"Appendix."' Copiesof said notice,on formsprovided bythe RegionalDirector for Region 25, after beingduly signed byRespondent's representative,shall beposted by itimmediately upon receiptthereof,and be main-tained by it for 60 consecutivedaysthereafter, inconspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered,defaced, orcovered byany other material.(c)Notify saidRegionalDirector,inwriting,within 10 daysfrom the date of this Order, whatsteps have been taken by Respondent to complyherewith.' In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals Enforc-ing an Order "APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended,we hereby notify our employees that:WE WILL NOTrefuse to bargain collectivelywith Local 1001,International Union of Elec-trical, Radio and Machine Workers,AFL-CIO,as the exclusive bargaining representative ofour employees in the appropriate bargainingunit describedbelow, byrefusing to furnish itor its agents information concerning the struc-tureand operation of the incentive wagesystem The unit is.All employees at our Indianapolis, Indi-ana, plant,excluding all engineers,drafts-men, employees engaged in research anddevelopment work,technical employees,foremen,assistant foremen,officeem-ployees, salaried employees,time studymen, timekeepers,guards,professionalemployees,and all supervisors as definedin the Act.WE WILL NOTin any like or related mannerinterferewith, restrain,or coerce our em-LABOR RELATIONS BOARDployees in said unit in the exercise of any rightsguaranteed to them by Section 7 of the Act.except as permitted by the proviso in Section8(a)(3) of the ActWE WILL, upon request, furnish the aboveUnion or its agents information concerning thestructure and operation of the incentive wagesystem.P R. MALLORY & CO.,INC.(Employer)DatedBy(Representative) (Title)This noticemust remainposted for 60 consecu-tive days from the date of posting andmust not bealtered, defaced, or covered by any othermaterial.If employees have anyquestion concerning thisnotice orcompliancewith its provisions, they maycommunicatedirectlywith theBoard'sRegionalOffice, 614 ISTA Center, 150 West MarketStreet,Indianapolis, Indiana 46204, Telephone 633-8921.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE F. FREY,Trial Examiner:The issues inthis case are whether or not Respondent,P. R. Mal-lory & Co.,Inc , refused to bargain with the above-named Union as the statutory bargaining agent ofitsemployees in an appropriate unit, by unilateralchanges of wage rates and working conditions ofemployees by assignment of work normally done bythem to supervisors,by unilateral change of amethod of processing grievances established underan existing contract between Respondent and theUnion through refusal to process grievances involv-ing certain clauses of the contract,thus refusing tobargain with the Union on these subjects, and byrefusing to give the Union certain informationabout the operation of Respondent's incentivesystem which the Union sought in order to evaluateand prosecute a grievance filed by certain workerson incentive,all in violation of Section 8(a)(5) and(1)of the National Labor Relations Act, asamended,61 Stat 136(herein called theAct). Theissues arise on a complaint issued by General Coun-sel on June22, 1967,inCase 25-CA-2763, and aconsolidated complaint in that case and Case25-CA-2849issuedJuly 31,1967,' and answers ofRespondent to both complaintswhichadmit ju-'The complaintin 2763 issuedafter Board investigationof a charge filedMarch 20,1967, bythe Union, and the consolidated complaint issued afterinvestigation of a chargefiled bythe Union on June 1, 1967, in 2849 P.R.MALLORY & CO., INC.461risdictionbut deny thecommissionof any unfairlabor practices.The issues were tried before Trial Examiner Eu-geneF. Frey inIndianapolis, Indiana, on September27 and 28, 1967, with all parties participatingthereinthrough counsel. At close of the testimonyallparties waivedoral argumentbut filed writtenbriefswhich have been duly considered by me inpreparationof this Decision.FINDINGS OF FACTcation of the agreement, (2) requires all grievancesto be submitted in writing on forms provided byRespondent, and signed by the grieving employeeand his union representative, (3) outlines fourspecific steps in the internal grievance procedure,involving discussion by the grievant and specifiedunion agents with specified company representa-tives at each step, with binding arbitration as thefifth and final step. Decisions at each step of the in-ternal procedure must be in writing and signed byunion and company representatives before going tothe next step.'1.THE BUSINESS OF RESPONDENTAND STATUS OF THEUNIONRespondent is a corporation authorized to dobusiness in Indiana and other States. It has a plantin Indianapolis,Indiana,where it makes electricand electronic products. In the past 12 months ithas had a direct outflow of products from that plantvalued over $50,000. 1 find that Respondent is anemployer engaged in commerce within the meaningof the Act.The above-named Union is a labor organizationwithin the meaningof the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Background EventsIn 1950, a majority of employees at Respondent'sIndianapolisplantchose the Union as theirrepresentativefor the purpose of collective bargain-ing with Respondent,and since that time Respon-dent and the Union have been parties to successivecollective-bargaining agreements covering a unit ofall employees at that plant, excluding all engineers,draftsmen, employees engaged in research anddevelopment work, technical employees, foremen,assistantforemen, office employees, salaried em-ployees, timestudymen, timekeepers, and allguards,professional employees,and supervisors asdefined in the Act. The last such agreement is ef-fective from October 1, 1966, to September 30,1969, and byits termsRespondent recognizes theUnion as the exclusive bargaining agent of all em-ployees in the above unit. I therefore find that theunit aforesaid is a unit appropriate for purposes ofcollective bargaining within the meaning of Section9(b) of the Act, and that the Union has been, and isnow, the statutory bargaining agent of all em-ployees in said unit within the meaning of Section9(a) of the Act.The current contract contains a grievanceprocedure which(1) defines a"grievance" as adispute as to Respondent's interpretation or appli-2the hearing opened, Respondent filed a motion to quash a sub-pena served by General Counsel on Respondent,requiring it to producevoluminous records of grievances processed by the parties under currentand prior contracts I made no decision on the motion which became mootwhen General Counsel admitted at the close of his case-in-chief that all theB.The Background and Handling of Turret LatheOperators' GrievanceDuring the negotiations resulting in the 1966contract, the parties discussed at length the variousclassifications of employees who should be placedon incentive rates, and those to be on nonincentiveor day rates (also called "super" rates, which werehigher than incentive rates) for grade 10 workerswhich included turret lathe operators (also knownas "Swazey" operators, because they ran Warner-Swazey turret lathes). In these negotiations,Respondent proposed the chart of classificationsfinally incorporated as Appendix A to the contract,which did not list Swazey operators in the nonin-centive classifications, thus leaving them in the in-centive rate group. In the discussion, the unionrepresentatives compared the work of Swazeyoperators with that of grade 10 production tool-makers (who were listed in the super-rate classifica-tions), saying the Swazey men were as skilled as thelatter.The parties finally agreed that the Swazeyoperations were skilled jobs which should be on in-centive. The agreement on this was submitted tothe union members and ratified by them on Sep-tember 30, 1966. However, when the formal con-tract containing these classifications was executedby the parties on October 5, 1966 (as of October 1,1966), several members of the union bargainingcommittee told company officials that the turretlathe operators were "pretty hot" and dissatisfiedabout their placement in the incentive classifica-tion, and the union committee had a difficult job in"selling" this to those operators, and the unionsteward in that department said he was already hav-ing trouble with them because of their dissatisfac-tion, as they were complaining that they should bein the "super-rate" classification. Because of thesecomplaints, the Union requested and Respondentgave it on October 13, 1966, a chart showing indetail the earnings of each of 10 grade 10 Swazeyoperators, showing for each their incentive rateprior to the current contract, their average incen-pertinent documents he asked for had been procured from the Union'srecords, and he in effect withdrew the subpena'The aboveisa pertinentsummary of articles 46 through 57 of theagreement 462DECISIONSOF NATIONALLABOR RELATIONS BOARDtive earningsper hour through September 30, 1966,the increase by percentage of their averageearnings over the base rate, and the amount of theirincentive hours worked, as a percentage of theirtotal weekly hours.On October 24, 1966, Swazey operator ClarkFarabee filed a formal grievance (M-394) underthe contract on behalf of himself and at least eightother Swazey operators, alleging a violation ofparagraph44(c) and (d) of the contract,'claimingthey should be placed in the grade 10, nonincentiveskilled classification, because they were given so lit-tle time on incentive work (averaging only 21 per-cent of their total weekly worktime) that they couldnot make any money, that the amount of time theyspent on nonincentive work, plus setup time,brought their earnings below "what we could makeif the incentive work was available." The first stepdiscussionwith the foreman was omitted, ap-parently pursuant to paragraph 44(m) of the con-tract which permitted an employee to challenge any"standard established or changed by the Company"by resort to step 2etseq.of the grievanceprocedure. In the second step discussion on Oc-tober 26, General Foreman William C. Close disal-lowed the grievance on the ground that paragraph44(c) and (d) had not been violated.At the third step discussion of November 7 or 9,the union representatives reiterated the claim thatRespondent had been violating the cited paragraphsby not giving these operators as much incentivework as it could, with Farabee arguing that one au-tomatic Swazey turret lathe, called a "chucker,"which had been in use for some time and did workmuch faster than the hand-operated Swazeymachines, was being used more and more to takework away from the hand-operated machines usedby the grievants, thus reducing their incentivework.He also claimed that another automaticmachine would soon go into production, thusfurther reducing the incentive work of the Swazeyoperators. The Union claimed that if this trend con-tinued it would be a violation of Respondent'spromises to maintain incentive schedules as high aspossible so that their earnings would not be limitedor reduced. It also claimed that the incentive rateswere too high. Plant Manager John C. Wilkesreplied that he would make every effort to put asmany jobs on incentive as possible, as he wantedthe Swazey operators to get all the incentive workthey could handle, and that he would check therates to seeif they were too high. He argued thateventually these operators would be making moremoney than men on nonincentive operations. Theunion officials then posed questions toWilkes,seekingdataonhow incentive rateswereestablished, the actual incentive earnings of all tur-ret lathe operators from October 1, 1966, toFebruary 1, 1967, the fluctuations in their earningsabove 21 percent of their base rate up to date,whether and to what extent errors in incentive rateshad been corrected, how many jobs had beenadded to their incentive operations, and the exactamount of increase in their hourly earnings sinceOctober 13, 1966. Wilkes said he did not have theanswers,butwould look into the matter. OnNovember 9,Wilkesformallydisallowedthegrievance on the same grounds cited in the earliersteps, stating that "in line with contract provisionsCompany will make every effort to have its em-ployees work on incentive jobs as continuously aspossible."The fourth step discussion on January 31, 1967,was between the union grievance committee andWilliam A. Charlebois, an official of the metallurgi-cal division of Respondent, who acted as designatedrepresentative for Director of Industrial RelationsJohn C. Michels. The union representatives andFarabee repeated their contentions made at thethird step and reiterated their request for transferof the grievants to the "super" or day rates, ifRespondent did not have enough incentive work forthem to enable them to keep their earnings at ahigh level. The Union also added that the incentivework of the grievants was being reduced by theproduction of much incentive work by operators ofnew "borematic" machines. Farabee argued for thechange to super rates, contending that Swazeyoperators were as skilled and competent as othergrade 10 operators running "automatic" and otherlathes who were also on incentive, but somehow thelatterwere getting more incentive work than thegrievants. The Union also charged that Respondentwas limiting their earnings because it did not in-clude setup time in the incentive rates, althoughthey spent more time on setup than on actual in-centive production. Charlebois admitted setup timewas not on incentive, and that he would checkrecords on this point. The Union requested answersto the questions it had put, and information it hadsought, at the third step about the operations andwork of the Swazey operators, but did not receiveit;Respondent's answer to the request is not clearin the record. The Union's International Represent-ative Danckert, who was present for the first time,asked for specific information about the nature ofthe incentive program for the grievants, how itoperated,how their incentive rateswereestablished, and asked to see the studies or otherrecords on which the rates had been set. CharleboisSection 44(c) The Company will make every effort to have its employees corkon incentive jobs is continuouslyas possible The Company c dl alsostrive to arrange cork schedules and personnel so as to maintainearnings onas high level as possible Continuous incentive work, ornon-mterlerence with incentive earnings cannot, however, he guaran-teed(d) No limit will he placed on the earnings of any person or groupcorking on a regular production job under the incentive planEarnings of employees corking on inspection, or special or criticaljobs, may he limited to 25'/r premium It is expected that earnings ofindividuals and groups may vary considerably, dependent upon ex-perience, skill, ability, and other conditions Quality of work, however,must at all times remain within acceptable limits P.R.MALLORY & CO., INC.463said he did not know if the records could besecured. After a review of the fourth step discus-sion with Michels, Charlebois on February 7 disal-lowed the grievance, denying any violation of thecited contractclauses,and contending that "therewas no grievance" because the parties had previ-ously negotiated and agreed in the 1966 contracton the placement of Swazey operators in the incen-tive rated jobs. On February 9, the Union by letterrequestedRespondent to furnish the incentiveearnings of all turret lathe operators up to February1, 1967, as well as answers to the questions posedby the Union at the third and fourth steps of thegrievance. On February 24, the Union repeated therequest, saying it needed the information in orderto determine whether to take the grievance to finalarbitration. Respondent formally denied the requeston February 27 on the grounds that (1) it had givenall pertinent information during the first four stepsof the grievance procedure, and (2) it concludedthere was no contract violation involved, hence "nogrievance." The Union repeated the request and al-legedpurpose for the data on March 3, andRespondent denied it on March 7. The Union re-peated the request on April 7, and at the same timeannounced its decision to seek arbitration. Respon-dent replied on April 17, claiming there was "nogrievance"within the meaning of the contractbecause of the parties' prior agreement in the cur-rent contract on placement of the Swazey opera-tors, which indicated that the Union by pressing thegrievance was in fact trying to secure a change ofcontractterms,which was expressly forbidden byparagraph 79 of the contract.5 On May 11, theUnion sent Respondent a detailed and argumenta-tive letter charging it with violation of the Act,which Respondent answered on May 25 with ashort denial and reiteration of its position.Respondentrecognizesthat under the Act andsettledprecedents construing it Respondent isrequired to furnished to the Union' relevant infor-mation notreadily available to it but which may benecessary to enable it to perform its duty as bar-gaining agentin proper administration of the cur-rent contract, including the handling and prosecu-tion of pending or potential grievances under itsgrievanceprocedure.'Respondent'smain argu-ment,however, is that it has no duty to bargainwith the Union, or give it any information as an in-cident to such duty, about the Farabee grievance,because that was not a "grievance" within the pur-view of the contract, in that Farabee and the otherSwazey operators were not trying thereby to causeParagraph 79 reads(79) In the Agreement the Company and the Union embody theresults of their negotiations,which have covered all aspects of rates ofpay. wages, hours of employment and other conditions of employ-ment,and all such subjects are fully settled for the term of this Agree-mentand any extension or renewal hereof, a and there shall he nofurther negotiations during such term,extension or renewal exceptpursuant to paragraph (79)Any additions, deletions, changes,amendments,or waivers aaffecting the terms of this Agreement shallonly he discussed by mutual agreement of both parties in writing AnyRespondent to live up to its obligations under para-graph 44(c) and (d) of the contract, but in realityto persuade it to changean existingterm of thecontract,whereby the parties had alreadynegotiated and agreed to put these operators on in-centive; and this demand for modification of thecontract could not be processed through thegrievance procedure but only by mutual agreementof the parties under paragraph 79 of the contract,whichmutualitydoes not exist here; in con-sequence, Respondent concludes, the real reliefwhich the Union seeks was not one which would bearbitrable under the grievance procedure, thereforethe Union did not need the information it requestedin order to decide whether to go to arbitration.It is well settled that a union is notper seentitledto information such as is sought here, and thatGeneral Counsel has the burden of proving itsrelevance and need by the union in connection withthe controversy pending between the parties, andthat in determining need and relevancy all the factsand circumstances must be considered by theBoard.N.L.R.B. v. Truitt Mfg. Co., supra,and J. I.Case Company v. N.L.R.B.,253 F.2d 149, 154(C. A. 7).General Counsel's contention is supported by thefacts that:During the discussions at the second,third,and fourth steps the Union argued thatRespondent had violated the cited clauses by failingto give the grievants as much incentive work as itcould, thereby limiting their earnings. Farabee sup-ported the argument at the third and fourth stepsby reference to increased use of at least one auto-matic chucker lathe, and rumored installation ofanother,for incentive type work. With this indica-tion of a trend toward more automation the Unionasked for specific data about Respondent's actualhandlingand distributionof incentivework,pressing therequest at the third and fourth stepsand later. At the fourth step the Union also claimedan improper limitation on the grievants' earningsbecause their substantial setup time was not in-cluded in the incentive rates. When the grievancewas turned down at the fourth step, without theUnion having received any of the data requested, itpressed its request therefor on the ground that itneeded the information to decide whether or not toinvoke the fifth and final step of arbitration. Thesecircumstancespresentaprima faciecaseofrelevance and need for the data which would makea refusal thereof violative of the Act, within recentcourt and Board rulings.'agreement,amendments or changes arrived at as a result of suchdiscussions shall become effective upon being reduced towriting andsigned by both parties6N.L.R.B v. Truitt Mfg. Co.,351 U S 149;The TimkenRoller Bear-ingCo.,138 NLRB 15, enfd 325 F.2d 746, 750 (C A.6),N.L.R B. v.Acme IndustrialCo.,385 U.S. 432.7N L.R.B. v. Truitt Mfg Co., supra, N L.R.B v. Acme Industrial Co.,supra, InternationalTelephone & Telegraph Coipoiation,159 NLRB 1757,1758-59 464DECISIONSOF NATIONALLABOR RELATIONS BOARDHowever,when the wording of the wholegrievance itself and other ensuing circumstancesare considered, they present a picture of a differentand overriding purpose behind the grievance whichaffords cogent support for Respondent's conten-tions and strong evidence rebutting theprima faciecase of violation.While the grievance in terms"claims" a violation of contract clauses 44(c) and(d),which place specific obligations on Respon-dent, the real claim stated is not a request thatRespondent exert more efforts to keep up the griev-ants' earnings in compliance with its obligationsunder paragraph 44, but a flat request for reclassifi-cation to labor grade 10, nonincentive; the reasonsin support state that an actual lack of incentive jobsdone by the grievants, plus an (unusual) amount oftime spent on nonincentive jobs and on setup work(alsononincentive)brings their total earningsbelow "what we could make if the incentive workwas available." It is significant that these reasons donot in terms charge Respondent with failure to givethem all the incentive work that was available, or tomake all efforts to do so, as required by paragraph44(c) and (d). Thus, on its face, the grievance ap-pears to be a bare claim for transfer to the highersuper, or day rates, an issue which had just been ar-gued, negotiated, and agreed upon against this con-tention in the current agreement. Hence, in light ofwhat the union agents told Respondent early in Oc-tober about the dissatisfaction of the Swazey opera-tors with their job classification under the contract,this grievance appears to be a bald attempt by theUnion to circumvent and change the agreement onthis subject almost immediately after its execution,by a means other than that prescribed by paragraph79 of the contract itself. Further, the prohibitionagainstany indirect modification (except by mutualagreement) in paragraph 79 appears to be no morethan declaratory of the statutory prohibition of Sec-tion 8(d) of the Act which provides that the collec-tive-bargaining duty on modification of contract, asconditioned therein upon service of certain notices,"shall not be construed as requiring either partytodiscussor agree to any modification of the termsand conditions contained in a contract for a fixedperiod, if such modification is to become effectivebefore such terms and conditions can be reopenedunder the provisions of the contract." Finally, theneed of the Union for the specified data is far fromclear in light of the facts that (1) the Union did notseek it until the third and fourth grievance steps,after Respondent had disallowed the grievance onthe defense that the cited contract clauses had notbeen violated; (2) the grievance did not in terms at-tack the standards for incentive rates established byRespondent; (3) the affidavit of Union Vice Pres-ident Stackhouse given to the Board on June 26,1967, states that "the local actually had no desireto arbitrate Grievance M-394, but we were com-pelled to do so in order to keep it alive as we arestilldesirous of obtaining the information which werequested in conjunction with that grievance andwhich the Company refused to give to us. In short,by its refusal to furnish us the information which werequested in connection with that grievance theCompany compelled us to seek arbitration." Whenconfronted with this statement given under oath,Stackhouse tried lamely to repudiate it by saying it"misstated" his "intent"; however he admitted onexaminationby union counsel that the Union hadno "desire (to arbitrate) at that particular point andtime,"which raises a strong inference that theUnion's claim prior to and after the fourth step thatitneeded this data in order to decide whether to goto arbitration was only as a subterfuge to cloak itsreal desireto try to modify the contract by an im-proper and prohibited method;' (4) the foregoingconclusion is also strengthened by the fact that, ifthe Union sincerely sought final arbitration, it couldnot thereby have secured a transfer of the grievantsto day rates, because paragraph 53 of the contractspecifically provides that the "arbitrator shall notalter, add to, or subtract from the terms of thisAgreement"; and (5) this inference is also sup-ported by the facts that, while the main argument atthe third step was about Respondent's allegedfailure to give the grievants as much incentive workas it could, thereby limiting their earnings, theUnion injected the complaint that the incentiverates(already fixed by the contract) were too high,and at the fourth and final step the Internationalrepresentative of the Union enlarged its request toinclude information about the whole operation ofthe incentive program, including how rates wereestablished and the data supporting them, in sup-port of its request for a transfer of the grievants tothe super rate, but only if Respondent did not haveenough incentive work to keep up their earnings onincentive. This indicates that the Union was con-centratingon the demand for a contract changebecause it had doubts whether it could prove thatRespondent was not using its best efforts to give thegrievants allthe incentive work that it could. Dataabout the structure and operation of the whole in-centiveprogram obviously had no bearing onwhether Respondent was giving the grievants all theincentive work it could, by curtailing the amountthereof in favor of automated production, whichwas the direct issue under paragraphs 44(c) and(d), but it was highly relevant as ammunition for anattack upon the incentive rates themselves in an ef-fort to get them changed. In these circumstances, Icannot agree with the contention of the GeneralCounsel and Union that the grievants' request for a" to this connection, it is noteworthy that Stackhoutie gave his affidavit tothe Board several months afterthe Union'sMarch3 and April 7 let-ters, formally statingthe Union's need for the data to decide about invoca-tion of arbitration, and its formaldecision to take that final step, all ofwhich indicate that the mention of arbitration was mere window dressing tobring the Union's broad request for data technically within the cases citedabove P.R.MALLORY & CO., INC.465change of their job classification is significant onlyas an alternate remedy suggested by the Union tosettle the grievance, for there is no substantialproof that the Union made or pressed any real ar-gument or suggestions (aside from inclusion ofsetup time in the incentive rates) as to how Respon-dent could change or remedy its handling of the in-centive work to maintain the grievants incentiveearnings or increase them. To the contrary, I amconvinced that, in light of the early and continualdissatisfaction of the grievants with their job place-ment under the contract, which caused the Unionmuch concern, this was the main desire of the griev-ants and the basic thrust of the Union's argumentsin prosecution of their grievance. Even if the Uniondesired to go to arbitration in a sincere desire tochange the incentive standards, it is doubtfulwhether the arbitrator could have given it that re-lief, in view of paragraph 44(m) of the contract,which permits an employee to challenge standardsestablished by the Company under the grievanceprocedure, but prevents the arbitrator from sub-stituting his judgment for that of the Company,limiting him to a determination "whether the Com-pany has acted arbitrarily or committed a signifi-cant error of observation or calculation." Thesefacts and circumstances weigh heavily against the"probability that the desired information was rele-vant, and that it would be of use to the union incarrying out its statutory duties and responsibili-ties,"9 to such an extent that in my view theyamount to an adequate rebuttal of theprima faciecase adduced by General Counsel, and require theconclusion that he has not met the ultimate burdenof proof of violation. I therefore grant Respondent'smotion to dismiss the complaint insofar as itcharges a violation in Respondent's failure andrefusal to give data outlined above to the Union inconnection with its evaluation and processing of thegrievance of October 24, 1966, and I will recom-mend that the consolidated complaint be dismissedin that respect.C. TheEastridge GrievancesIn April1967, Elva Eastridge was a day shift fur-nace operator in a department of the metallurgicaldivision,working under Foreman Albert Gold. Herjob was to place "boats" of component parts in afurnace and withdraw them after proper heat treat-ment.When she reported for work at7 a.m. April3, she saw Gold taking work out of her furnace, andNLRB v Ac,,u'I,ithiiirwlCo 385 Us412,437Paragraph I of the contract providesCOVERAGE(I) For the purposes of this Agreement, the terms "employees"and "bargaining unit" shall mean all employees in the employment ofthe Company at its plants located in Indianapolis, Indiana except(a) Engineers,Drattmen, Employees engaged in research anddevelopment work, and Technical Employees(b) Foremen and Assistant Foremen(c)Office Employees(d) Salaried Employeesasked him if that was work she had been doing. Headmitted it was her type of work, but explained thathe had put the "boat" in the furnace for reworking,because they were rejects from the prior shift, andhe was trying to salvage them. On April 4, East-ridge filed a formal grievance (M-401) under thecontract, charging Respondent violated paragraphsIand 2 thereof,' in that Supervisor Gold had beenallowed to do work normally performed by her asan employee. On April 5, Eastridge and her linesteward, Opal LaFever, met with Gold and GeneralForeman Leonard Brammer about the grievance,and Gold explained that the parts in question hadbeen run by the night shift of April 2, but had comethrough discolored and were rejected, and Goldwas trying to"re-work" them through the furnaceto salvage them before the day shift began work.Eastridge argued that she should get at least 30minutes' pay because Gold had done her work inrerunning the parts. Brammer replied that Gold orany other supervisor had the right to put any workin the furnace under these circumstances, and saidthe Company would answer the grievance later. OnApril 6 or 7 Michels told Charlebois and apparentlyBrammer or Gold that this matter should not beheard as a grievance because the situation did notinvolve any violations of paragraph I or 2 of thecontract, that the claim was answered by Respon-dent's disposition of a similar grievance of oneRufus Miller, the fourth step of which had beenheard on March 22, 1967, and the decision thereofdisposed of the same issue in the Eastridge case.Michels then called Logan and told him the Com-pany would not process this complaint as a "griev-ance" because there was no violation of para-graphs 1 and 2, and Respondent had just finishedprocessing the fourth step of the similar Millergrievance which had dealt with a similar complaintabout activities of salaried employees, so theanswer in the Miller case disposed of M-401, hencethere were no reasons for holding hearings on thisgrievance. Gold told Steward LaFever the next daythat Eastridge "does not have a grievance." TheMiller grievance was finally rejected by Respondentat the fourth step on April 7. In his discussions withGold, Brammer, and Charlebois at this time on theEastridge complaint,Michels learned that:WhenGold came to work about 6 a.m. on April 3, hefound a note from the night foreman stating that asmall "boat" of parts had gone through the furnaceimperfectly the night before; as this "boat" was thelastportion of an order otherwise completely(e) Time Study Men and Timekeepers(f)Guardsover which excepted employees the Union shall have no jurisdictionwhatsoeverParagraph 2 providesRECOGNITION(2) The Company recognises the Union as the exclusiverepresen-tative of the employees covered bythis Agreementfor the purposes ofcollective bargaining with respect to rates of pay, hours of employ-ment,or any other conditions of employment subject to this Agree-ment 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocessed, Gold took several minutes to put the"boat" back in the furnace and run it through theusual30-minute cycle. When he returned at end ofthe cycle, he found the parts satisfactory, soremoved and placed them with the good parts inthe usual course. The whole operation took about 2to 3 minutes of his time, and came under the headof "re-work" or "salvage" which is the responsibili-ty of the foreman in the situation which appearedhere, as Gold did this work in between shifts (therewas no third shift operating at the time), and the re-jectswere the last portion of a job otherwiseproperly done by the second shift and ready for thenextstep.On or about April 18, Respondent gavetheUnion its formal rejection of the Millergrievance at the fourth step, stating the Companywas "in basic agreement with the idea that salariedpeople should perform a minimum amount of workordinarily assigned to hourly employeesManage-ment will work towards holding such instances totheminimum." Respondent never set up or heldhearings on grievance M-401.11On April 24, 1967, Eastrid^e filed anothergrievance with Respondent, claiming that it hadviolated contract paragraph 2 only, however itstated no facts about the "incident which you feel isa violation of this contract," but only a "requestthatwe have an upgrade of furnace operator Bfrom grade 4 to grade 6, any adjustment made to beretroactive to Friday, April 21." The grievanceform was filed April 25 with Foreman Gold as stepIin the usual course. Two days later Gold advisedEastridge, through Steward LaFever, that this was"not a grievance," and he never set up a step Imeeting on it.On April 27, 1967, Michels called a meeting withthe union representatives, at which he told Loganand Stackhouse that Respondent would no longerhold hearings under the grievance procedure ongrievances based on paragraph 2 of the contract,because that was solely a "recognition" clause andnot a promissory contract clause, hence there wasno basis for filing grievances under that; his specificwords on this point, according to his owntestimony, were. "I have told you fellows manytimes you are not going to use paragraph 2 as acatch-all. If you've got a grievance we will hear it.But we are not going to hear grievance on para-graph two. Paragraph two is a recognition clause.That is a non-promissory clause. We have recog-nized the Union. We just got finished negotiating acontract reduced to writing and signed by bothparties and binding. That is recognition. If you havegot any grievances under the right paragraphs weare goingto handle them but we are not going tohandle these grievances under paragraph two."" The above tack are found from a composite of credible testimony ofEastndge, LaFever, Logan, Stackhouse, Michels, Gold, and Charles Char-lehois, and documentary evidence Testimony of any of the witnesses inconflict therewith is not credited" The findings as to the second Eastridge grievance and the meeting ofStackhouse replied that the Union had filedgrievances in the past under paragraph 2, whichhad been processed without objection, citing oneinstanceonly 3 months before; Logan argued thatthe parties had already held a stepImeeting ongrievance M-401. Michels repeatedthe same stand,said he would not make anyformal answer onM-401, or process the grievance of April 24, andhanded both original grievance forms back to theunion officials. Regarding M-401, Michels also toldthem that Respondent had just finishedprocessinga grievance of Rufus Miller on thesameissue by re-jecting it, and that disposition of that grievancewould answer M-401.12GeneralCounselarguesthatRespondent'srefusal to process the Eastridge grievances and anyfuture grievances which claimed violations of the"recognition" clause of the contract was an arbi-traryunilateralaction changing the grievanceprocedure of the contract in this respect,and an il-legal refusal to bargain with the Union about achange in an employee's hours and working condi-tions, arising from an illegal unilateral change of itspast policy and practice about the performance ofunit work by supervisors, all in violation of Section8(a)(5). Respondent replies that:(1) There was no refusal to bargain by any uni-lateral change of employee hours or working condi-tions, in its permission to Gold and other super-visors to do unit work under the circumstancesfound above, because Gold's actions were con-sistent with a longstanding management policy andpractice, well known to the Union, of permitting su-pervisors to do unit work only in emergencies orother unusual circumstances.(2) ItsrefusaltoprocesstheEastridgegrievances was legal and not an arbitrary unilateralaction changing the grievance procedure because itwas consistent with its past practice of processinggrievances under the grievance procedure wherethey dealt with alleged violation of some operativeclause of the contract; the Eastridge complaints donot fall within that category, because in M-401 shecomplained about Respondent's application of amanagement policy completely outside the contractterms, and her April 24 grievance merely sought anupgrading of furnace operators of her classificationby two grades, which involved a direct modificationof job classifications already fixed by the contract;neither grievance involved any action of Respon-dent which could be construed as involving thedefinitions set forth in paragraph I of the contract,or the basic duty of Respondent under paragraph 2to recognize the Union as bargaining agent of unitemployees, hence the mere insertion of anallega-tion of violation of both paragraphs in M-401, andApril 27 are based on credited testimony of Michels and documentaryevidence, which is corroborated in some respects by admissions of East-ridge, Logan, and Stackhouse Testimony of the latter three witnesses atvariance with the findings is not credited P.R.MALLORY & CO., INC.467of paragraph 2 in the other grievance, did not act tomake either a "grievance" proper for handlingunder the grievance procedure.The first defense involves the question of per-formance of unit work by supervisors or othersalaried personnel, and on this subject the recordshows that at least since 1960 Respondent has hada standing policy not to have salaried personnelperform work normally done by hourly paid per-sonnel when they are available, except in times ofemergency or other "extraneous" circumstances. Incontract negotiations resulting in the 1960, 1963,and 1966 contracts, the Union tried unsuccessfullyto have clauses incorporated in the contracts whichwould prohibit any unit work by salaried personnel,and following execution of the 1960 and 1963 con-tracts Respondent gave the Union a letter restatingthe above policy, and republished it in bulletins tosupervisors. There is no claim that this policy inand of itself was illegal. The circumstances underwhich Gold did unit work on April 3 for 2 or 3minutes at most, between shifts and in the absenceof Eastridge, solely to salvage a few parts in orderto permit a whole order of products to go throughthe next production step without delay, indicatesthat his one-time action was a form of emergencyor unusual situation which fairly falls within thepolicy aforesaid, and did not in any way reduce oraffect Eastridge's normal hours, earnings, or work-ing conditions, so that her complaint about it ap-pears to be without merit and in any eventdeminimis.13In this respect, therefore, I cannot findthat Gold's action without prior notice to or con-sultationwith the Union was a unilateral actionwhich in any way violated the "recognition" clauseor any operative provision of the contract.14 Evenassuming that the repeated statements of the com-pany policy coincident with execution of prior suc-cessive contracts amounted to "memoranda of un-derstanding" which accompanied the contracts andthus achieved the status of binding agreements sup-plementing the formal contracts, my findings andconclusions above would be the same. I thereforegrant Respondent's motion to dismiss paragraph5(f)(1) of the consolidated complaint dealing withthis issue, and will recommend that the complaintbe dismissed in this respect.On the issue raised by Respondent's refusal toprocess the two Eastridge and future grievancesfiled under paragraphs I and 2 of the contract, theopposing contentions require a study of Respon-dent's past practice in handling grievances. Therecordcontains stipulatedproof of some 23grievances filed and processed by the Union onvarious dates in 1961 through 1966 under thegrievance procedure (which was the same in the1960, 1963, and 1966 contracts). Fourteen of thesewhich charged violations of one or more operativeclauses of the contract, in addition to paragraph 2,were processed by Respondent without questionthrough one or more grievance steps,15 and perusalof the discussions at each step shows that theparties in each case argued out the issue only ontheoperativecontractclausecited,withnoreference whatever to paragraph 2 or discussion ofwhether Respondent had in any way refused torecognize the Union under that clause, to the con-trary, the fact that Respondent processed eachgrievance through the various steps by discussionswith the proper union representatives at each stepdemonstrates that it was thereby recognizing andbargaining with the Union as the statutory bargain-ing agent on the real issue involved in each in-stance, in conformance with paragraph 2, and thatboth parties in fact treated the mention of thatprovision as not controlling or even pertinent,hence as mere surplusage. It is also noteworthy thatin processing of the Farabee grievance M-394, inlate 1966 and early 1967, the Union did not cite orrely on paragraph 2, but only certain operative con-tractclauses,andRespondent processed thegrievance in the usual way, even though it deniedthe claim on the ground that the issue involved acompany policy not dealt with by any contractclause. These grievances show that Respondent hadfollowed the practice of discussing with the Unionthe real issue involved and the pertinent operativecontract clause in each grievance (and in one casewhere only a company policy was involved) withoutregard to the mention of paragraph 2. This conductwas clearly indicative of good faith both in ad-ministering the contract and recognizing theUnion's representative status.In the same period, Respondent also processedsix other grievances under the contract, where theUnion cited only paragraph 2. In two cases involv-ing charges of harsh discipline, the parties in effecttreated the issue as involving Respondent's enforce-ment of its right to impose discipline under para-graph 45 of the contract, by processing thegrievances from the third step onward, as requiredby that paragraph.'s Two other grievances in effectrequested changes of existing contract terms, one(Case C-200 filed September 1962) by seeking apartial transfer of 32 operators to higher day rates,the other (C-140 filed October 1961) by question-ing Respondent's change of job writeup and promo-tion of certain trainees; in the first case, Respon-" Neither General Counsel nor the Union presented any proof whichmight indicate that "rework" or salvage of defective parts in the circum-stances under which Gold acted, or otherwise, was customarily handled byunit workers, even it it meant delay in production" If any contract provision were pertinent at all, it would appear to heparagraph 3 of the contract, whereby "The Union recogm-res that theCompany shall exercise the regular and customary functions of manage-ment, including the right tomake such rules relating to operations as itshall deem advisable, subject to the provisions of this Agreement ""There is no proof indicating whether any of the 23 grievances weretaken to final arbitration"'Case CE-40 filed November 1963, and Case C- 129 tiled May 1961 Inthe latter case, discussion of the severity of the discipline also mvohed areview of company plant rules and regulations, which it had a clear right toimpose under contract paragraph 3353-177 0 - 72 - 31 468DECISIONSOF NATIONALLABOR RELATIONS BOARDdent rejected the grievance by showing that thegrievants had not followed plant rules in recordingtime on their production cards, and in the second itrejected the claim on the basis of its contractualright to promote trainees. Respondent processedCase M-335, filed January 1964, without questionthrough steps 3 and 4 (the Union waiving steps 1and 2), although the seven grievants claimed per-formance of unit work by salaried personnel was aviolation of specific wording of paragraph 2, andthere appeared to be no other contract clausewhich dealt with that subject. Finally, it processedCase CE-61 filed November 14, 1966, throughsteps 3 and 4 without question, although the com-plaint dealt with transfer of certain nonunit workdone by unit workers to a subcontractor; Respon-dent rejected the claim solely on the basis of itsright to subcontract work under paragraph 3. Thesalient factor in all these cases is that Respondentprocessed them by full discussion with the properunion agents in each case, and rejected or grantedeach on the basis of some other contract clausewhich appeared applicable, and in no instance didit try to prevent any use of the grievance procedureby the argument that paragraph 2 was not involved,on the contrarytreating mentionof that provisionas mere surplusage.This approach was essentiallythe same as its attitude in processing the othergrievances cited above, so that its overall conductdiscloses a liberal and nontechnical approach in theprocessing of grievances over the years whichestablished a pattern of good-faith administration ofthat portion of the contract to an extent that itbecame as much a part of the written grievanceprocedure in the 1966 contract, as though it hadbeen incorporated in it in so many words, so thatthe Union and the employees were entitled to relyon a continuance of that practice as part of the em-ployer-employee operating relationship under thecurrent contract, and the Union was entitled tonotice and a right to bargain about it beforeRespondent changed it." Hence, in light of its well-established pattern of administration of grievances,Respondent's sudden reversal of attitude by refusalto even entertain and hold hearings on grievancescitingparagraph 2 alone thus warrants the in-ferenceprima faciethat it was a unilateral modifica-tion of existing joint procedures in contract ad-ministration,which not only arrogated to Respon-dent the decision as to the form and type ofgrievances which it would process under the con-tract but at the same time tended to curtail em-" It is well settled that a grievance procedure is within the phrase"wages, hours and other terms and conditions of employment" used in Sec-tion 8(d) of the Act, and is a mandatory subject of collective bargaining,such that any unilateral action by the employer with respect to it is unlaw-fulBethlehem Steel Compani,136 NLRB 1500, 1503, reversed on othergrounds and remanded, 320 F 2d 615, 620 (C A 3), second Board Deci-sion 147 NLRB 977, 978,Neu Orleans Board of Trade, Ltd ,152 NLRB1258 (unilateral change of long-established Christmas bonus), and seeMo-(oriearrlt Compton,138 NLRB 1490, 1492 andKing%port Pnhfnhmg Cor-poration,165 NLRB 694 (unilateral change of grievance procedure fol-lowed under contract just expired )ployees' recognized rights to submit grievancesthrough a technical limitation on the form andwording of their grievances, regardless of the sub-stance of the issue involved. This change of attituderequired Respondent to come forward with strongproof of justification therefor, to avoid the in-ference of bad-faith bargaining.Respondent's defense on this aspect of its con-duct has been generally noted above, but itsspecific argument is that the Eastridge grievances"transparently did not claim a violation of therecognition clause (paragraph 2) of the contract,"and that the worker must claim a "right under somespecific provision of the contract" before he or sheisentitledto have the grievance processed underthe grievance procedure, 'nd that since the East-ridge grievance about performance of unit work byher supervisor did not have anything to do with"recognition" of the Union, it did not in termscharge a violation of any pertinent contract clause,hence it was not a "grievance" entitled to con-siderationunder the grievance procedure; hereRespondent relies on contract paragraph 46 statingthat a "grievance as used in this Agreement is adispute as to the Company's application or in-terpretation of this Agreement," contending that nocontract provision deals with the subject of unitwork by supervisors, nor with the right of em-ployees to have their jobs upgraded because ofsome dissatisfaction with their present classifica-tions(as requested in the April 24 grievance). I amcompelled to conclude that these contentions arewithout merit for several reasons. First, the con-tract definition of a "grievance" subject to thegrievance procedure is quite broad, and Respon-dent had construed it broadly to include disputesnotinvolving specific operative contract clauses,when it accepted and processed at least threegrievances (C-140 filed October 1961, C-200 filedSeptember 1962, and M-335 filed January 1964)two of which requested changes of employee clas-sifications or wages, and one complaining aboutperformance of unit work by supervisors. In factCase M-335 processed in 1964 presented the samecomplaint about company policy relating to per-formance of unit work by supervisors, as involvedinEastridge grievance M-401. In these instances,Respondent did not stand on its present technicalobjection to citation or use of paragraph 2 alone,but handled all on their merits, and in M-335 ad-justed the dispute at the fourth step by reassigningsome unit work back to unit workers, which clearlyIn light of these authorities I must reject Respondent's claim that reviewof its past practices in handling grievances are precluded by the provisionsof paragraph 78 of the current contract, which states that "this Agreementsupersedes and voids all prior Agreements, and working policies, written ororal, or established by custom, practice or precedent," particularly sincethis appears to he a boilerplate provision which has appeared in three suc-cessive contractsWhile it may hind the parties under certain circum-stances, I do not feel that it should or can hind the Board in reviewing pastpractices of the parties of longstanding under earlier contracts to deter-mine whether changes of such practices under the current but similar con-tract violates the Act P.R.MALLORY& CO., INC. .involved application of its own company policy onthat subjectdehorsthe contract as noted above. It istrue thatthese areonly three out of many hundredsof grievances handled under the present and priorcontracts over the years, which leads Respondentto call them "inadequate" to establish a prior prac-tice or custom, but this contention loses force inlight of the added fact that early in 1967 Respon-dent had fully processed the Rufus Miller grievance(M-399) on the same issue of supervisors doingunit work, which it considered on the merits and re-jected after investigation from which it concludedthe supervisor had done nothing to justify thegrievance;here it stood fast upon a long establishedpolicy noted above, which was the only meritoriousissue,even though, in step 2, it argued that thegrievance form did not contain "sufficient facts tobe processed if it were a grievance." Thus,as lateas 1967, it followed its past liberal interpretationand application of the grievance procedure, byignoring technicalities of wording and processingthe grievanceon its merits, eventhough technicallyitdid not cite and was not based on any specificoperative contract clause; and Michels relied on thedecision of the Miller case, and the company policybasing it, when he told the union agents of hisreasons for not processing the Eastridge grievanceM-401. The apparent vice in his action is pointedup by Respondent's complete failure to explain whyit could not have processed M-401 under the con-tract, by citing at each step the same policy it reliedon in the Miller case, and specifically standing onits decision in that case as a binding precedent (asMichels did in his final talk with the Union). Nordoes Respondent explain why Michels could nothave cited an earlier similar decision, if any couldbe found in its records which involved similar cir-cumstances. The unexplained refusal to handle thesecond Eastridge grievance on the same technicalground is unsupportable for the same reasons. I alsodeem it significant that the parties made no provi-sion in the current or earlier contracts for unilateraldetermination by either of which grievances wouldorwould not be handled under the grievanceprocedure, nor did they specify or limit the preciseform in which grievances were to be stated, otherthan that the grievances must "state the facts."Hence, Respondent's sudden attempt to dictate theform and wording of grievances by requiring theUnion to omit any reference to paragraph 2 of thecontract changed and limited the parties' ownagreement on the grievance procedure and theirbroad interpretation of it in the past, and thusclearly tended to frustrate the operation of that'"See cases cited in footnote17 above, and cfAvon Products, Inc vU.A.W., Local 710, 67LRRM 2001 (C.A. 8), decided December 4,1967.I" in reachingthis conclusion, I have given due consideration to the lackof priorunion animusby Respondent and the cogent evidence of prior am-icable relations with the Union in administration of grievances under thepresent andprior contracts,includingRespondent's emphasis on the factthat it has never in the past played a "numbers" game by placing any469procedure and the orderly and amicable adminis-tration of that vital portion of the bargaining con-tractand the bargaining relationship inherenttherein.'8On all these considerations I am con-strained to find and conclude that by its refusal toprocess the Eastridge grievance M-401 and her un-numbered grievance of April 24, 1967, as well asany future grievances citing only paragraph 2, onthe technical grounds stated, Respondent uni-laterally changed the grievance procedure in the1966 contract, thereby violating its duty to bargainin good faith with the Union as the recognized bar-gaining agent of the employees in the unit aforesaidin the administration of the contract, in violation ofSection 8(a)(5) and (1) of the Act.19III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in sectionII,above, occurring in connection with its opera-tions described in section 1, above, have a close, in-timate, and substantial relation to trade, traffic, andcommerce among the several States, and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.Upon the entire record in the case, and the abovefindings of fact based thereon, I make the follow-ing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce, and the Union is a labor organization,within the meaning of the Act.2.All employees at Respondent's Indianapolis,Indiana, plant, excluding all engineers, draftsmen,employees engaged in research and developmentwork, technical employees, foremen, assistantforemen, office employees, salaried employees,timestudy men, timekeepers, guards, professionalemployees, and all supervisors as defined in theAct, constitute a unit appropriate for purpose ofcollective bargaining within the meaning of Section9(b) of the Act.3.From 1950 up to 1967 and at all pertinenttimes to date, the Union has been, and now is, thestatutory bargaining representative of all employeesin said unit within the meaning of Section 9(a) ofthe Act.4.By its unilateral refusal in and since April1967 to process grievances submitted by the Unionunder the grievance procedure of the contract ef-fective October 1, 1966, which may claim a viola-reliance on the citation of the true contract requirement involved in agrievanceWhile the record abundantly shows Respondent's past goodfaith in administering three contracts and recogm7mg the Union'srepresentative status thereunder, this also serves to highlight and make allthe more incomprehensible Respondent's sharp reversal of attitude in uni-laterally changing and limiting the grievance procedure as found above,and in this respect its past conduct supports rather than detracts from thefinding that its change of attitude and conduct violated the Act 470DECISIONSOF NATIONALLABOR RELATIONS BOARDtion of Section I or 2 or both of said contract,Respondent has failed and refused to bargain ingood faith with said Union as bargaining represent-ative aforesaid,and has thereby interfered with,restrained,and coerced its employees in the unitaforesaid in the exercise of rights guaranteed tothem by Section 7 of the Act, and has thereby en-gaged in unfair labor practices affecting commerce,within the meaning of Sections 8(a)(5) and (I) and2(6) and(7) of the Act.5.Respondent has not violated the Act as al-leged in the consolidated complaint herein other-wise than as found above.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices to the extent foundabove,I recommend that it be ordered to cease anddesist therefrom and from any like or related con-duct,and that it take certain affirmative actiondesigned to effectuate the policies of the Act.[RecommendedOrder omitted from publica-tion. ]